Stone, J.
This was an appeal from a justice of the peace to the county court, whence it was appealed to this court.
Section 348 of the Code provides, that “On appeal from a judgment rendered on appeal, or from an order, the appellant shall furnish the court with a copy of the notice of appeal, the judgment or order appealed from, and a copy of the papers used on the hearing in the court below.” * * * And'“if the appellant fail to furnish the requisite papers, the appeal may be dismissed.”
The appeal in this case is sought to be taken and perfected under the provisions of the Code. Ho copy of the notice of appeal has been furnished the court in compliance with this requisite of the Code, and the appeal will, therefore, be dismissed.

Appeal dismissed.